Citation Nr: 1235044	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  The DD Form 214 shows that the Veteran served as a light weapons infantryman, was in Vietnam from July 1969 to December 1969, and received a Combat Infantry Badge and a Purple Heart. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified via Video Conference before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that his hearing loss was a result of acoustic trauma in service.  The Veteran's DD-214 reveals that his military occupational specialty (MOS) was light weapons infantryman and he received the Purple Heart and Combat Infantry Badge. 

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss.  He did undergo audiometric testing upon separation in January 1971.  The service separation examination report indicates that the Veteran's ears were clinically evaluated as normal, and the Veteran denied having any ear trouble on the corresponding report of medical history. 

Despite the lack of objective in-service findings of hearing loss, the Veteran has competently testified that he was exposed to near-constant combat-related noise while serving in Vietnam, to include rocket propelled grenades, rockets, mortars, artillery noise, and helicopter noise; he also testified that he first notice his hearing loss after he was involved in an extended (four day) firefight with the enemy in August 1969.  He reported that he was unable to hear well from that point forward. 

An April 2009 VA audiological examination confirms that the Veteran has a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385.  

With respect to the issue of nexus, the April 2009 VA examiner provided a review of the Veteran's service treatment records, noted that his hearing sensitivity was within normal limits on separation from service, and opined that his hearing loss was less likely than not due to noise exposure in-service.  However, the examiner did not take into account the Veteran's report of hearing loss during and since his separation from active service.  The Board notes that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as hearing loss since separation. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Further, the VA examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service.  The Board notes that the Court has held the service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the April 2009 VA examination report is contrary to the ruling in Hensley, and therefore is also insufficient on which to base a decision. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4)(i) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, the Veteran's claims must be remanded for supplemental opinions supported by a rationale to include the Veteran's statements regarding chronicity and continuity. 

Lastly, the Veteran testified that he was employed at Coors Brewery for nearly 34 years following service.  He stated that he received routine hearing tests every two years during his employment with the company.  Those records have not yet been requested or obtained by VA.  Accordingly, the RO should contact the Veteran upon remand to obtain the necessary releases 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. Specifically, private audiological examinations from Coors Brewery, the Veteran's former employer for a 34 year period, should be requested.  

2. The RO/AMC should arrange for the Veteran to be scheduled for a VA audiological examination to determine the nature and etiology of his currently-diagnosed bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made, including any private ENT audiological evaluations and VA examination reports.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should also consider the Veteran's statements regarding continuity of hearing loss since service. 

The examiner should indicate the type of hearing loss experienced by the Veteran and indicate whether it is the kind of hearing loss caused by acoustic trauma, the aging process, infections, or the like.  Then, the examiner should, then, state whether the Veteran's bilateral hearing loss disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service, to include acoustic trauma experienced therein.  

Again, the examiner must consider the Veteran's lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and should provide a rationale for why he determined that the requested opinion could not be provided without resort to speculation. 

3. The RO/AMC should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


